DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites an artificial turf “consisting of at least” a substrate to which first artificial grass fibers are attached and of a granular infill which is provided between said first artificial grass fibers. The term “consisting of” indicates that the claim is limited to the substrate, artificial grass fibers, and granular infill. However, “at least” indicates that additional materials can be present. The claims is indefinite because it is unclear if the artificial turf is limited to the substrate, artificial grass fibers, and granular infill, given the “consisting of” language, or if additional materials can be present, given the “at least” language. None of claims 21-36, which depend from claim 20, clarify the “consisting of at least” language. Therefore, claims 20-36 are indefinite. For the sake of compact prosecution, the claim is interpreted using the “consisting of” language, meaning claim 20 is limited to the substrate, artificial grass fibers, and granular infill, and the “granular infill” is limited to what is recited in claim 20.
Additionally, claim 20 recites, in line 4, recites “..biodegradable foam material like polylactic acid…” The phrase "like" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is unclear if the biodegradable foam is limited to the materials following the term “like” or not. Claims 21-36, which depend from claim 20, do not clarify whether claim 20 is limited to the materials following the term “like” or not. Therefore, claim 20 and all claims dependent thereon are indefinite. 
Claim 20 recites “An artificial turf consisting of…” The “consisting of” transitional phrase is closed language which limits the claim to what is recited therein. Claim 21 recites “wherein said granular infill further comprises…” Claims 22, 23, 24, and 25 also recite “said granular infill further comprises…” Likewise, claim 36 recites that the surface of the granular infill is provided with a coating. Claims 22-25 and 36 are indefinite because claim 20, on which claims 22-25 and 36 depend, uses closed language and recites that the granular infill is made of a biodegradable foam, while claims 22-25 and 36 recite that additional materials are present. It is unclear the artificial turf is limited to the substrate, artificial grass fibers, and granular infill which is biodegradable foam, as recited in claim 20, or if additional materials can be present in the granular infill other than the biodegradable foam, as recited in claims 22-25 and 36. 
Claim 23 recites “…materials chosen from the group of starch, natural fillers, such as…” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 26-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dozeman et al. (US 2011/0135851). 
Dozeman et al. teach polymer granules suitable as infill for artificial turf and artificial turf structures comprising a backing sheet (corresponding to the instantly claimed substrate), fibers extending upward from (and attached to, see ¶2) the backing sheet (corresponding to the instantly claimed artificial grass fibers), and the infill layer of polymer granules, which are provided between the fibers. See abstract, Figure 2, and ¶2. The hollow polymer granules are produced from, for example, polyethylene (¶30) and can be produced using fillers, foaming agents, and pigments. Examples of fillers included clay, talc, and calcium carbonate (¶37). Clay is a type of natural filler. When foaming agents are used to produce the granules, which is obvious to one of ordinary skill given the teachings at ¶36 of Dozeman et al., the granules are produced of foam. Polyethylene foam granules are a “biobased and/or biodegradable” polymer which meets instant claim 20. The polymer granules may have an irregular, elliptic, or cylindrical form and have an aspect ratio which is greater than or equal to 0.7 (¶24). The hollow polymer granules preferably have a diameter between 2 and 4. The hollow granules in Figure 1 have an elliptical shape which is a shape of a “coffee bean.” Dozeman teaches that the granules have an aspect ratio of at least 0.7 (see claim 37). This is a range of 0.7 or greater. This overlaps the range of instant claim 30. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Dozeman et al. to polyethylene foam granules (¶30 and ¶36) which have an aspect ratio which meets the instant claim limitations of instant claim 30 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Example C-H has a density of 0.29 kg/dm3, which is equivalent to 290 kg/m3. See Table 1 in ¶61. Regarding claims 28-29, it would have been obvious to one or ordinary skill in the art to reduce the density of the granules of Dozeman et al. to ranges which meet claims 28-29 in order to provide a more lightweight product, which would reduce shipping costs, and/or to provide more cushioning in the turfs in which they are utilized. Dozeman et al. teaches that the granules may be mixed with a binder, which will necessarily coat the granules. See ¶41.


There are no prior art rejections over instant claim 35. The closest prior art, Dozeman et al., fails to disclose that the infill granules have an outer surface which has been roughened. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766